Citation Nr: 0106155	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability, including as secondary to a service connected 
disability.

2.  Entitlement to service connection for bilateral leg 
disability, including as secondary to a service connected 
disability.

3.  Entitlement to service connection for a neck disability, 
including as secondary to a service connected disability.

4.  Entitlement to service connection for a back disability, 
including as secondary to a service connected disability.

5.  Entitlement to an increased rating for bilateral pes 
planus currently rated 30 percent disabling.

6.  Entitlement to a compensable rating for ptosis, left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.  
This appeal arises from a rating decision of February 1991 
from the Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO), which denied service 
connection for a pain and numbness of the hands, legs, neck 
and back as secondary to a service connected disorder, and 
denied increased ratings for bilateral pes planus and for 
ptosis of the left eye. 

In October 1996 the Board remanded the case to the RO for the 
purpose of scheduling a Travel Board hearing.  In November 
2000, a Travel Board hearing was held at the RO before the 
undersigned.  At the hearing it was noted that the veteran 
had not been properly notified of a February 1991 denial of 
service connection for diplopia and that, therefore, the time 
limit for filing a notice of disagreement with the denial of 
that benefit was tolled.  This matter is referred to the RO 
for appropriate action.  



FINDING OF FACT

Left eye ptosis does not obscure one half or more of the 
pupil; and any associated disfigurement is no more than 
slight.


CONCLUSIONS OF LAW

A compensable rating for left eye ptosis is not warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.84a 
(Diagnostic Code 6019), 4.118 (Diagnostic Code 7800) (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that with respect to the claim 
for a compensable rating for left eye ptosis, all duty to 
assist and notice requirements mandated by the Veterans 
Claims Assistance Act of 2000 (VCAA) are met.  The veteran 
has been examined by VA, and all identified treatment records 
have been obtained.  Furthermore, in statements of the case 
the veteran was duly informed of what is needed to establish 
entitlement to the benefit sought.  

The veteran contends that his left eye ptosis is more severe 
than currently evaluated.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. Separate rating codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999). In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 38 
C.F.R. §§ 4.2; Schafrath v. Derwinski, 1 Vet.App. 589 (1991). 
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings. Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. §§ 4.10.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

In December 1975 the veteran was struck in the face by a beer 
pitcher.  He was subsequently treated for complaints that 
included eye pain, and was treated by the optometry clinic in 
January 1976 for intermittent diplopia.  His March 1977 
separation examination was negative for any eye findings, and 
his vision was 20/20.

On October 1977 VA examination minimal ptosis of the left eye 
was diagnosed.  The prognosis was good.  

VA treatment notes from 1989 through 1990 reveal treatment 
for eye complaints primarily centered around diplopia, which 
is the subject of an open claim not before the Board.  An 
April 1990 treatment record did note complaints of the left 
eye being sore and tender and seeming to close.  He indicated 
that he could not tell, but that people asked him about it.  
Otherwise his vision was described as perfect with glasses, 
with occasional double vision.  

An August 1989 VA examination revealed findings concerning 
diplopia.  The diagnoses included lattice degeneration of the 
left eye and conjunctivitis.  

At a hearing before a hearing officer at the RO in June 1992 
the veteran testified that his primary eye problem was double 
vision.  He did not testify regarding his left eye ptosis.  

The veteran's VA eye clinic records from 1992 through 1993 
and from 1997 primarily pertain to his diplopia complaints.  
A November 1993 treatment record notes that people noticed 
the veteran's left eye "turns in."  An undated treatment 
record received in July 1997 notes findings of a left eye 
ptosis which causes the left upper lid to bisect the pupil at 
the upper 25 percent level.  It was also noted that the 
veteran gets diplopia, which is totally unrelated to the 
ptosis.  

A report from a March 1999 VA neurological examination noted 
both eyelids to cover part of the limbus of the cornea, 
described as very minimal ptosis, if it is ptosis at all on 
the left side.  There was no gross evidence of any other 
abnormality.  

On August 1999 VA examination, the veteran's corrected vision 
was 20/20 in each eye.  External examination did not reveal 
ptosis.  He was questioned, and reported that he has neither 
constant nor intermittent ptosis.  

At a November 2000 Travel Board hearing the veteran testified 
that his primary eye problem was diplopia.  He acknowledged 
that ptosis was not much of a problem.

The veteran's left eye ptosis is currently evaluated as 
noncompensable.  Ptosis, unilateral or bilateral, with the 
pupil wholly obscured is rated equivalent to visual acuity of 
5/200 (1.5/60).  Ptosis, unilateral or bilateral, with the 
pupil one-half or more obscured is rated equivalent to visual 
acuity of 20/100 (6/30).  Ptosis, unilateral or bilateral, 
with less interference of vision is rated as disfigurement. 
38 C.F.R. § 4.84a, Code 6019.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of 
impairment shown.  38 C.F.R. § 4.84a, Codes 6061 to 6079.  
The rating for visual impairment is based on the best distant 
vision upon correction by glasses.  38 C.F.R. § 4.75.  

The medical evidence does not show that the veteran's left 
eye ptosis interferes with vision.  His corrected vision in 
the left eye is 20/20.  On VA eye examination in August 1999 
there was no visual defect, and the examination was 
considered to be completely normal, with no evidence of 
ptosis.  Thus a compensable evaluation is not warranted for 
the ptosis under Code 6019 and the diagnostic codes for 
visual impairment.  

There remains for consideration the matter of whether a 
compensable rating is warranted based on disfigurement.  
Disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight.  
Moderate disfigurement warrants a 10 percent evaluation. A 30 
percent evaluation is warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles. 38 C.F.R. § 4.118, Diagnostic 
Code 7800.

On March 1999 VA neurological examination both eyelids 
covered part of the limbus of the cornea, described as very 
minimal ptosis if it is ptosis at all on the left side.  On 
August 1999 VA eye examination there was no evidence of 
ptosis, and the veteran reported that he had neither constant 
nor intermittent ptosis.  

The preponderance of the evidence is against a showing that 
the veteran's left eye ptosis interferes with vision, 
obscures one half or more of the pupil, or results in more 
than slight disfigurement. Consequently, a compensable rating 
is not warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for left eye ptosis is denied.


REMAND

While the case was pending, 38 U.S.C.A. § 5107 was amended, 
effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist. Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 (VCAA), § 
4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107). 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits. 
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A). This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated. 
Id.

The new statutory duty also requires VA to satisfy several 
notice requirements. Specifically, these include notifying 
the claimant if his or her application for benefits is 
incomplete, notifying the claimant of what evidence is 
necessary to substantiate the claim and indicating whether 
the VA will attempt to obtain this evidence or if the 
claimant should obtain it, and, finally, if VA is unable to 
obtain this evidence, informing the claimant that the 
evidence could not be obtained, providing a brief explanation 
of the efforts made to obtain the evidence, and describing 
further action to be taken with respect to the claim. See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).

The revised law is applicable to all claims filed on or after 
the date of enactment of the statute, or filed before the 
date of enactment and not yet final as of that date. VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

After a review of the record, it is the opinion of the Board 
that additional development is needed prior to further 
consideration of the veteran's claim.  

Regarding the claims for service connection for disorders 
manifested by pain and numbness of the hands, legs, neck and 
back, the Board notes that these claims were raised as 
secondary to a service connected condition, and were denied 
by the RO in a February 1991 rating on both a direct basis 
and as secondary to the service connected pes planus.  
However, the RO did not address the possibility of 
aggravation of any nonservice related condition by a service-
connected disorder.  When a service-connected disability 
aggravates, but is not the proximate cause of, a non-service- 
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability. Allen v. 
Brown, 7 Vet. App. 439 (1995).

A June 1992 VA examination report noted that the veteran was 
alleging problems with his legs, back and neck as secondary 
to pes planus, but failed to address this matter further.  A 
June 1997 examination addressed complaints pertaining to the 
upper extremities, legs, neck and back, but did not include 
an opinion as to whether any findings could be caused or 
aggravated by any service connected condition.  

The veteran testified at his Travel Board hearing that he has 
continued treatment for these claimed conditions.  He alluded 
to treatment following a motor vehicle accident.  He alleged 
that records existed, but suggested that they were not 
available.  In accordance with the duty to assist 
requirements of the VCAA, every effort should be made to 
obtain these records.    

Regarding the claim for an increased rating for pes planus, 
it is noted that the findings reported on VA examination in 
August 1999 are incomplete.  A 50 percent rating, the highest 
available for bilateral pes planus, is contemplated for 
pronounced symptomatology with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, which is not improved by orthopedic shoes or 
appliances.  The examiner in the August 1999 examination 
reported somewhat vague findings regarding crucial symptoms 
such as  "The Achilles tendon cannot be corrected with 
manipulation" but failed to mention whether spasm of the 
Achilles tendon actually occurred on manipulation.  Likewise, 
the pronation was described as "painful" but there was no 
further elaboration regarding whether pronation was 
"marked" within the meaning of DC 5276.  Although 
callosities were noted, the severity and extent of the 
callosities were not fully described.  

Likewise, there remains conflicting evidence as to whether or 
not the veteran's symptoms bilaterally could be improved by 
orthopedic shoes or appliances, which is an important 
component of the criteria for a 50 percent evaluation.  The 
veteran testified at the November 2000 Travel Board hearing 
that his pes planus symptoms have worsened since the VA 
examination of August 1999 to the point where he must wear 
high shoes and three Dr. Scholls inserts.  The report from 
the August 1999 VA examination did not indicate whether or 
not the veteran was wearing inserts at the time of the 
examination, but gave a history of his having worn inserts 
which were of no help after 1977.  The examiner observed that 
while the veteran complained of greater pain in the right 
foot, the left foot had additional and obvious valgus 
components in it to make pes valgoplanus and suggested that 
"these may be assisted by semiflexible orthotics."  

As the veteran has alleged worsening symptoms, and as further 
clarification of his current symptoms is needed, another VA 
examination is necessary.  In evaluating the pes planus 
consideration must be given as to whether a higher rating is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

To ensure due process of law and that the Board's decision is 
based on a complete record this case is remanded to the RO 
for the following:

1.  The RO should obtain and associate 
with the claims file all relevant medical 
records that are not already associated 
with the claims file.

2.  The veteran should then be scheduled 
for VA orthopedic and, if necessary, 
neurological examination(s) to determine 
the nature and etiology of any disability 
of the hands, legs, neck and back.  The 
claims folder must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  The examiner(s) should 
indicate whether the veteran has chronic 
disorders of the hands, legs, neck and 
back and, if so, comment on their likely 
etiology.  Specifically, the opinion(s) 
should address (1) the likelihood (i.e., 
whether it is at least as likely as not) 
that any current disorder is related to 
service was caused or chronically 
worsened (a measurable permanent 
increase) due to the service-connected 
pes planus.  The rationale for all 
conclusions must be provided in detail.
3.  The veteran should also be scheduled 
for a VA examination of his feet.  The RO 
shall  provide the examiner with the 
claims folder and the language of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  The 
examiner should report, as to each foot 
separately, whether there is (a) marked 
pronation; (b) extreme plantar 
tenderness; (c) marked inward 
displacement and/or severe spasm of the 
tendo achillis on manipulation; (d) 
improvement in positive findings among 
items (a) to (c) by use of orthotic shoes 
or appliances; (e) objective evidence of 
marked deformity (pronation, abduction, 
etc.); (f) accentuation of pain on 
manipulation and use of the foot; (g) 
indication of swelling on use; and (h) 
callosities characteristic of pes planus.  
The examiner should opine whether, and to 
what degree, pes planus contributes to 
reduced capability to ambulate.  The 
examiner should review the language of 
sections 4.40, 4.45(f), and 4.59, and 
comment on whether, and to what degree, 
pain, painful motion, fatigability, 
reduced strength, incoordination and any 
other related factors exacerbate the 
level of disability beyond that noted on 
examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate the 
remaining claims. If any remains denied, 
the appellant and his representative 
should be issued an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The case should then be returned to the Board, if in order, 
for further appellate consideration. The appellant need take 
no further action until he is notified.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



